Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant main argument center around newly claim amendment on independent claims 1, 8 and 14. And update search find that Chen et al (US 2019/332897) teaches the new amendment in combination with previous cited prior art Ozawa. Please view the Detail Office Action below for further detail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2016/0217333, IDS) in view of Chen et al (US 2019/332897).

Ozawa (US 2016/0217333, IDS) teaches the method in flowchart such as figures 7-10:
one or more terminal devices that are respectively mounted on one or more vehicles (figure 5 teaches information processing app 101-x for each vehicle; starting 0004 teaches photography apparatus, object recognition installed/mounted in each vehicle); and
an information processing apparatus communicable with the terminal devices via a network (figure 5 teaches information processing apparatus 101-x with communication unit for networking), wherein
each of the terminal devices includes first circuitry configured to detect an object on a road and transmit terminal information including captured image data in which the object is captured and position information indicating a position where the object is detected to the information processing apparatus (figure 5 and starting 0004 teaches photograph, object recognition/detection of the present surrounding with alert to driver; abstract teaches acquire information related to position of detect obstacle; starting 0004 teaches obstacle position), and 
the information processing apparatus includes second circuitry configured to receive the terminal information from at least one of the terminal devices that has detected the object on the road (figure 5 teaches communication apparatus with information processing apparatus 101-x)
determine whether the object in the captured image data included in the terminal information is a predetermined fallen object (starting 0005 teaches consideration of predetermined target area; figure 2 and starting 0073), 
when the object is determined to be the predetermined fallen object, register the captured image data and the position information included in the terminal information that is received, and information for identifying the fallen object, in a memory as fallen object information of the fallen object (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminals which all have memory), and
provide information on the fallen object, based on the registered fallen object information (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal which all have memory; starting 0200 teaches two or more communication 102 sharing information of the obstacle 103, reporting information).
Ozawa teaches all the subject matter above, but not the following which is taught by Chen et al (US 2019/332897):
based on one or more character strings generated by a learned machine learning API and indicating the object included in the captured image (figure 4 teaches labels 464 where objects such as car and person are label with characters on display; figure 5 part 564 label object identified; 0058 teaches detected object are label with word/character such as “car” or “person” presented on display; 0021 teaches the use of region-based convolutional neural network/machine learning for object detection).

Regarding claim 8: Ozawa address information processing apparatus in figures 3-4. This further applied to claims 9-13.
Regarding claim 14: Ozawa address information processing apparatus communicable with one or more terminal devise by figure 5 part 18 and 101-x.

Claim 2, similar claim 9 which generally recited similar subject matter:
Ozawa further teaches:
wherein the second circuitry controls a display to display a screen including at least one of the position information indicating a position of the fallen object, the information for identifying the fallen object, and an image of the fallen object (abstract teaches display controller to display, where starting 0004 teaches display on screen alert by superimposing alert on map with information).






Ozawa further teaches:
wherein the fallen object information further includes a state of the fallen object (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal),
the second circuitry controls the display to further display, on the screen, information indicating the state of the fallen object (abstract teaches display controller to display, where starting 0004 teaches display on screen alert by superimposing alert on map with information), and
in response to reception of a user instruction for changing the state of the fallen object through the screen, changes the state of the fallen object registered based on the user instruction (figure 2 and starting 0073 teaches update information is view as registering and sharing object information to all terminal; starting 0078 teaches input device for receiving operation of the user through a touch panel display).

Claim 4, similar claim 11 which generally recited similar subject matter:
Ozawa further teaches:
wherein when an object in the captured image data is determined to be the predetermined fallen object and is present within a predetermined range from a position of one registered fallen object, the second circuitry determines the object in the captured image data to be identical to the one fallen object (above teaches image capture of object within range of the position of the vehicle; figure 5 and above teaches updating information of the registered object).

Claim 5, similar claim 12 which generally recited similar subject matter:
Ozawa further teaches:
Wherein the second circuitry obtains a number of the fallen objects each having been detected and determined to be identical to the one fallen object (figure 5 part 101-x and starting 0062 teaches the processing of data capture alone the path of the vehicles, where this information is relay to other part 102 and share/updated with all 101-x) and
obtains a representative value of position information indicating positions of the fallen objects as position information of the one fallen object (above teaches where the position of the recognized object share and updated with all on the network).

Claim 6, similar claim 13 which generally recited similar subject matter:
Ozawa further teaches:
Wherein the first circuitry of each of the terminal devices transmits position information indicating a position of each of the terminal devices or the vehicle to the information processing apparatus at a predetermined time (figure 5 part 102 teaches use of communication unit 518 to share information such as position data of recognized object processed)
when the fallen object is present within a predetermined range from the position of each of the terminal devices or the vehicle, the second circuitry of the information processing apparatus notifies each of the terminal devices of alert information indicating that the fallen object is present (figure 5 part 102 teaches use of communication unit 518 to share information with part 101-x terminals).

Claim 7:
Ozawa further teaches:
wherein the first circuitry of each of the terminal devices outputs voice information for prompting a driver to call attention to the fallen object based on the alert information notified from the information processing apparatus (starting 0004 teaches alerting driving of the vehicle, alert screen by superimposing the alert screen on map information corresponding to a target detection area in which the obstacle is positioned, on information including the obstacle in a target area received from a roadside machine and information including the own-vehicle position).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2016/0217333, IDS) in view of Chen et al (US 2019/332897) as applied to claim 4 above, and further in view of Nowak-Przygodzki et al (US 2019/0080169).
Claim 15:

wherein the second circuitry determines the object in the captured image data to be identical to the one fallen object based on a similarity between the character strings of the object in the captured image data and character strings of the one fallen object (figure 3a-b teaches identification of subject and identical to similar object on the road; 0035 teaches additional/alternative/secondary image processing where capture image data of object on the road such as a ca is identified and image similarity technique to identify an object based on “label” for a reference image determined to be most similar to image under consideration).
It would have been obvious to one skill in the art at the time of the invention to modify Ozawa and Chen et al by Nowak-Przygodzki et al, all are in the field of image analysis using neural network/machine learning for object identification, to label detected object by character strings/words. The motivation constitutes applying a known technique (i.e. object identification from capture image) to know devices and/or method (i.e. neural network such as a learned machine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuoka et al (US 2009/0022368) teaches MONITORING DEVICE, MONITORING METHOD, CONTROL DEVICE, CONTROL METHOD, AND PROGRAM. Figure 7-8
Tang (US 2012/0143493) teaches NAVIGATION SYSTEM WITH ABRUPT MANEUVER MONITORING MECHANISM AND METHOD OF OPERATION THEREOF. 
Mathieu et al (US 2013/0188258) teaches OPTIMUM GAZE LOCATION ON FULL WINDSCREEN DISPLAY. Figure 1 with network, figure 4 part 420
Kamada (US 10,467,483) teaches Image acquisition system has transmission unit that transmits state and positional information of road. Figure 6 teaches detection along the road
OZAWA (US 2016/0217333) teaches INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING SYSTEM
KAMADA (US 2017/001270) teaches IMAGE ACQUIRING SYSTEM, TERMINAL, IMAGE ACQUIRING METHOD, AND IMAGE ACQUIRING PROGRAM
BEAUREPAIRE et al (US 2017/0069209) teaches METHOD AND APPARATUS FOR PROVIDING LOCALLY RELEVANT ROUTING INFORMATION. Figure 10
Bai et al (US 2017/0268896) teaches VEHICULAR COMMUNICATIONS NETWORK AND METHODS OF USE AND MANUFACTURE THEREOF. Figure 2 teaches network 222 data to vehicle 104 with detectors 224 and 106 of objected detected 126, figure 6 teaches 610 display, figure 11
KIM et al (US 2019/0087668) teaches ELECTRONIC DEVICE AND CONTROL METHOD THEREOF. Figure 1B
SATO et al (US 2020/0193159) teaches OBJECT SEARCH SYSTEM, OBJECT SEARCH DEVICE, AND OBJECT SEARCH METHOD

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663